DETAILED ACTION
The present application, filed on 01/12/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 01/12/2021.
Claims 1-17 are pending and have been considered below.

Priority
The application claims priority to provisional application 62/701,031, filed on 07/20/2018, and is a continuation of PCT/US2019/042591, filed on 07/19/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used to designate both ‘linear motor’ and ‘second lock member’ (see fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 120: refers to “clutch fork” and “first lock member”, 122: refers to “linear motor” and “second lock member”, 130: refers to “U-shaped body portion” and “face teeth”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid (US 6,428,019), as cited by applicant, in view of Skaife (US 1,423,631), as cited by applicant.
Regarding claim 1, Kincaid discloses {Figures 1-3} a stabilizer bar assembly {30} comprising: first and second stabilizer bar members {40a, 40b}, each of the first and second stabilizer bar members being generally L-shaped and having a central segment {44}, which is rotatable about a rotational axis, and an arm segment {46} that extends generally perpendicular to the central segment {44}; and a clutch assembly {42} for selectively non-rotatably coupling the central segments of the first and second stabilizer bar members {40a, 40b} to one another, the clutch assembly {42} comprising a first coupler {62}, a second coupler {64}, a coupling sleeve {66}, the first coupler {62} being non-rotatably coupled to the central segment of the first stabilizer bar member {40a}, the second coupler {64} being non-rotatably coupled to the central segment of the second stabilizer bar member {40b}, the coupling sleeve {66} being axially slidably but non-rotatably engaged to the first coupler {62}, the coupling sleeve {66} being movable along the rotational axis between a first position, in which the coupling sleeve {66} is disengaged from the second coupler {64} to permit relative rotation between the central segments {44} of the first and second stabilizer bar members {40a, 40b} about the rotational axis, and a second position in which the coupling sleeve {66} is engaged to the first and second couplers {62, 64}.
However, Kincaid does not explicitly disclose a rotary lock, the rotary lock having a first lock member and a second lock member, the first lock member being fixedly coupled to the coupling sleeve, the second lock member being fixedly coupled to the second coupler, wherein placement of the 
Skaife teaches {Figures 1-10} a rotary lock, the rotary lock {k (n + m, i + j, v + v’)} having a first lock member {n, i} and a second lock member {m, j}, the first lock member {n, i} being fixedly coupled to the coupling sleeve {c}, the second lock member {m, j} being fixedly coupled to the second coupler {d}, wherein placement of the coupling sleeve {c} in the second position engages the first lock member {n, i} to the second lock member {m, j} to inhibit relative movement about the rotational axis {Pg. 1, lines 81-97} between the coupling sleeve {c} and the second coupler {d}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the stabilizer bar clutch disclosed by Kincaid to include a rotary lock with first and second radially-interlocking members in order to allow a coupler of each bar member “to become positively engaged to lock the two parts together” {Pg. 1, lines 95-97}.
Regarding claim 2, Kincaid in view of Skaife discloses all the aspects of claim 1. However, Kincaid does not explicitly disclose the first lock member comprises a plurality of face teeth that engage mating features formed on the second lock member.
Skaife teaches {Figures 5-8} the first lock member {v} comprises a plurality of face teeth {Pg. 2, lines 11-30} that engage mating features formed on the second lock member {v’}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the stabilizer bar clutch disclosed by Kincaid to include a rotary lock with first and second radially-interlocking teeth with specially compatible mating features in order to better “assist their mutual engagement” {Pg. 1, lines 107-109}.

Skaife teaches {Figures 1-10} each of the face teeth {n, i, v} comprises at least one tapered side surface {Pg. 1, lines 105-109} that engages a corresponding one of the mating features {m, j, v’}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the stabilizer bar clutch disclosed by Kincaid to include a rotary lock with first and second interlocking tapered teeth in order to better “assist their mutual engagement” {Pg. 1, lines 107-109}.
Regarding claim 4, Kincaid in view of Skaife discloses all the aspects of claim 1. However, Kincaid does not explicitly disclose the corresponding one of the mating features comprises a correspondingly tapered side surface.
Skaife teaches {Figures 1-10} the corresponding one of the mating features {m, j, v’} comprises a correspondingly tapered side surface {Pg. 1, lines 105-109}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the stabilizer bar clutch disclosed by Kincaid to include a rotary lock with first and second radially-interlocking teeth with specially tapered mating features in order to better “assist their mutual engagement” {Pg. 1, lines 107-109}.
Regarding claim 5, Kincaid in view of Skaife discloses all the aspects of claim 1. However, Kincaid does not explicitly disclose at least one tapered side surface comprises a first portion, which is defined by a first angle between the first portion of the side surface and a central axis of a corresponding one of the face teeth, and a second portion that is defined by a second angle between the second portion of the side surface and the central axis, the second angle being larger than the first angle, and wherein 
Skaife teaches “slightly tapering or rounding the pins, the holes, or both, as shown, in order to assist their mutual engagement” {Pg. 1, lines 105-109}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the stabilizer bar clutch disclosed by Kincaid to include a rotary lock with first and second tapered portions along a surface of the mating hole in order to better “assist [the first and second locking members] mutual engagement” {Pg. 1, lines 107-109}.
Regarding claim 6, Kincaid discloses {Figure 2} a linear motor {122} that is configured to translate the coupling sleeve {66} between the first and second positions {Col. 4, lines 3-30}.
Regarding claim 7, Kincaid discloses {Figure 2} a spring {126} that biases the coupling sleeve {66} toward the second position.
Regarding claim 8, Kincaid discloses {Figure 2} the linear motor {122} comprises a solenoid {Col. 4, lines 3-14}.
Regarding claim 9, Kincaid discloses {Figures 2-3} a fork {120} that is mounted to the coupling sleeve {66} in a manner that permits relative rotation there between but which limits or inhibits relative axial movement there between {Col. 4, lines 14-23}.
Regarding claim 10, Kincaid discloses {Figures 2-4} the first coupler {62} has a first gear portion {78}, the second coupler {64} has a second gear portion {78}, and the coupling sleeve {66} has an internally toothed aperture {104} that is engaged to both of the first and second gear portions {78} when the coupling sleeve {66} is in the second position {Col. 3, lines 43-58}.
Regarding claim 11, Kincaid discloses {Figures 2-4} the first lock member comprises a plurality of first teeth {106} that are concentric with the internally toothed aperture {104}.

Regarding claim 13, Kincaid discloses {Figures 2-4} the second lock member {64} comprises a plurality of second teeth {112} that mesh with the first teeth {106} on the coupling sleeve {66}.
Regarding claim 14, Kincaid discloses {Figures 2-4} the first teeth {106} are internal teeth and the second teeth {112} are external teeth.
Regarding claim 15, Kincaid discloses {Figure 4} each of the second teeth {112} tapers outwardly from an associated one of the second teeth.
Regarding claim 16, Kincaid discloses {Figure 5} the coupling sleeve {66} is fixedly coupled to the first coupler {62}, wherein the rotary lock {62 + 64 + 66} further comprises a sliding collar {130’}, which is non-rotatably but axially slidably coupled to the central segment {44} of the first stabilizer bar member {40a}, a third lock member {left side of 130’}, and a fourth lock member {right side of 130’}, the sliding collar {130’} being disposed between the first {62} and second {64} couplers, the third lock member being fixedly coupled to and disposed on a first axial side of the sliding collar {130’}, the fourth lock member being fixedly coupled to and disposed on a second, opposite axial side of the sliding collar {130’}, and wherein placement of the coupling sleeve {66} in the second position directly engages the first {62} and third {left side of 130’} lock members to one another and directly engages the second {64} and fourth {right side of 130’} lock members to one another.
Regarding claim 17, Kincaid discloses the rotary lock {62 + 64 + 66} further comprises a first biasing spring {212} and a second biasing spring {216}, the first biasing spring {212} being disposed axially between the first {62} and third {left side of 130’} lock members, the second biasing spring {216} being disposed axially between the second {64} and fourth {right side of 130’} lock members and having a spring rate that is less than a spring rate of the first biasing spring {Col. 5, lines 55-60}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614